    Case 4:20-cv-02958 Document 5 Filed on 09/08/20 in TXSD Page 1 of 1
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                          September 08, 2020
                             UNITED STATES DISTRICT COURT                                  David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION
DISH NETWORK L.L.C.,                            §
                                                §      Civil Action No. 4:20-cv-2958
                Plaintiff,                      §

         �                              §
                                        §
DOES 1-5, individually and together     §
d/b/a Universe IPTV; Universe TV;       §
World-Universeiptv.com; Uni-Update.com; §
and Uni-Web.online,                     §
                                        §
               Defendants.              §

                  [Proposed] Order Granting Plaintiff DISH Network L.L.C.'s
                       Motion for Leave to Conduct Expedited Discove1-y

         Having considered the motion for leave to conduct expedited discovery filed by Plaintiff

DISH Network L.L.C. ("DISH"), and good cause appearing, the Court Grants the motion and

Orders that:

         1.     DISH may immediately serve the subpoenas attached as Exhibits 1-13 to the

declaration of Stephen M. Ferguson on the relevant third-party service providers to identify

Defendants.

         2.      To the extent additional third parties are identified in the discovery responses that

are reasonably likely to have identifying information concerning Defendants, DISH shall be

entitled to serve discovery on same for the purpose of identifying Defendants.

         It is so Ordered.



Dated:   S.,._I. 8, �
                                                       United
